Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 14-17, drawn to a method of preparing porous microsheets, classified in B22F 9/24.
II. Claims 12 and 13, drawn to a method of preparing multi-metallic porous microsheets, classified in B22F 9/24.
III. Claims 18 and 19, drawn to Cu/Ag or CuAu microsheets, classified in B22F 1/0044.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operation, functions claims 12 and 13 encompasses metals not recited in claim 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can prepared by another and materially different process, such as by that disclosed in Mukherjee et al. (U. S. Patent Publication No. 2017/0296997), which teaches the preparation of nanostructures, wherein a first metal composition is disposed within a reaction cell, a second metal composition is added thereto, and the resultant mixture is subjected to laser ablation.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can prepared by another and materially different process, such as by that disclosed in Mukherjee et al. (U. S. Patent .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Nicole Clarke on June 16, 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-11 and 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12, 13, 18, and 19 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-11 and 14-17 are presently under consideration by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is (and claims 2-11 and 14-17 depending therefrom are) indefinite because it cannot be determined, from the method steps recited therein, how porous microsheets are obtained from the claimed method.  While it is understood that a solution of metal microsheets is combined with a metal precursor solution, the method steps that lead to or result in the formation of porous microsheets are not defined.
Claim 2 appears (and claims 3-5 depending therefrom appear) to lack proper antecedent basis, in that when the solution of first metal microsheets comprises nickel, iron, cobalt, or silver (as recited in claim 1, from which claim 2 depends), the provision of a solution comprising copper microsheets, as recited in claim 2, cannot be readily obtained.  
The Examiner respectfully suggests that claim 2 be amended to recite, “wherein the solution of first metal microsheets comprises copper microsheets, and said solution comprising copper microsheets, is provided by a synthetic method...", to ensure proper basis.
Claim 4 appears to lack proper antecedent basis, in that when the metal precursor solution comprises gold, palladium, nickel, iron, or cobalt (as recited in claim 1, from which claim 4 indirectly depends), the provision of a metal precursor solution comprising silver cannot readily be obtained.
The Examiner respectfully suggests that claim 4 be amended to recite, “wherein the metal precursor solution of a second metal comprises silver, said metal precursor solution comprising silver at metal concentration of 0.05 M in oleylamine", to ensure proper basis.
Claim 5 appears to lack proper antecedent basis, in that when the metal precursor solution comprises silver, palladium, nickel, iron, or cobalt (as recited in claim 1, from which claim 5 indirectly depends), the provision of a metal precursor solution comprising gold cannot readily be obtained.
The Examiner respectfully suggests that claim 5 be amended to recite, “wherein the metal precursor solution of a second metal comprises gold, said metal precursor solution comprising gold at a metal concentration of 0.05 M in oleylamine", to ensure proper basis.
Claim 15 lacks antecedent basis for the limitation “copper microstructures”.  Claim 1, from which claim 15 depends, while reciting “microsheets”, does not specifically recite “copper microstructures”.  Further, it is noted that, when the solution of first metal microsheets, as recited in claim 1, comprises metals other than copper, the limitations of claim 15 (from which claim 1 depends) regarding the isolation of “copper 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 10 5414558).
Regarding claims 1, 8-11 and 15-17, Fang et al. teach the preparation of CuFe bimetallic nanoparticles, wherein a copper salt, an iron salt, and a stabilizer (trioctylphosphine, 1-octadecene) are dissolved in an organic solvent (oleylamine), wherein the total metal ion concentration of the copper and iron is controlled to be 0.1-0.5 mol/L (“metal concentration from 0.01 M to 0.5 M”; claim 17) to obtain a system, said system is purged with N2 at 110-140°C for 0.5-1.5 hours (“at least one step of the method is conducted under an inert atmosphere”, claim 11), the temperature is raised claims 1, 9, and 10), and the reaction is naturally lowered to room temperature after completion of the reaction (“cooling the combined mixture”, claim 1) to form a nanosystem, which is then precipitated with ethanol (“adding a solvent...after cooling the combined mixture and before isolating...", claim 15), followed by washing with n-hexane to obtain the precipitate ("washing...with a hydrophobic solvent", claim 16), followed by redispersing the precipitate with n-hexane and drying to obtain the CuFe bimetallic nanoparticles (“isolating…from the combined mixture”).  See pages 2 and 5 of Fang et al., as well as Example 1, which further teaches an embodiment in which copper acetate, iron acetonate acetate, and trioctylphosphine are dissolved in oleylamine and heated to dissolve at 50°C to obtain a homogeneous solution (“combining temperature”, claims 1 and 8).
Fang et al. do not explicitly teach or suggest the formation of porous microsheets, as instantly claimed.  However, because Fang et al. teach a method comparable to that instantly claimed, with respect to the formation of a combined mixture of first and second metals, holding said combined mixture at a reaction temperature for a reaction time, cooling the combined mixture, and isolating therefrom a bimetallic product, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the method disclosed in Fang et .

Allowable Subject Matter
Claims 2-7 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the limitations of these claims.
For example, Fang et al. do not teach or suggest heating a reaction mixture comprising trioctylphosphine to a temperature of 290 to 310°C under an inert atmosphere, as recited in Applicants’ claim 2.  Additionally, Fang et al., as discussed above, disclose copper acetate, copper acetylacetonate as sources of copper, as opposed to copper (I) bromide or copper (I) chloride, as recited in Applicants’ claim 3.  As Fang et al. disclose the preparation of spherical copper and iron, claims 4 and 5, which respectively recite silver and gold, are not taught or suggested by Fang et al.  The nanoparticles prepared by the method disclosed in Fang et al. have a size of 8-14 nm, which is outside the thicknesses recited in Applicants’ claims 6 and 7.  Lastly, Fang et al. do not teach or suggest the limitations claim 14 regarding injecting the metal precursor solution into the solution comprising the first metal microsheets.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Fang et al. (U. S. Patent Publication Nos. 2011/0124500 and 2018/0316023), which teach the preparation of bimetallic platinum-copper alloy nanoparticles (‘500) and Pt-Ni particles (‘023), said preparations involving the employment of oleylamine and 1-octadecene, but silent with respect to the employment of trioctylphosphine; see, for example, paragraph [0120] of Fang et al. ‘500 and paragraph [0023] of Fang et al. ‘023.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 16, 2021